0<*4>-/5
                                ELECTRONIC RECORD




COA #14-13-00527-CR                                       OFFENSE: Poss of a Controlled Substance


STYLE: Michael Jermaine Williams v The State of Texas     COUNTY: Harris

                                                                          th n.:.
COA DISPOSITION: Affirmed                                 TRIAL COURT: 1841" District Court


DATE: December 23, 2014     Publish: Yes                  TC CASE #: 1350907




                               IN THE COURT OF CRIMINAL APPEALS




STYLE: Michael Jermaine Williams v The State of Texas

CCA#


    APPZLLAHT^                      Petition      CCA Disposition:      Q<\k>-lS
FOR DISCRETIONARY REVIEW IN CCA IS:               DATE:

         fe/^^b                                   JUDGE:

DATE:       OT/Ww r                               SIGNED:                       PC:

JUDGE:    .ftl^fjU^
          JpA                                     PUBLISH:                      DNP:

   ~3~&rfAsso/J bjojld <QA-ct^rZ____

                                                                                       MOTION FOR


                                                          FOR REHEARING IN CCA IS:


                                                        JUDGE:


                                                                               ELECTRONIC RECORD